Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0647821 A1 (EP ‘821).
With respect to claim 1, EP ‘821 shows a refrigerator (12) comprising: a main body (13) having a front side thereof open; and a door (41 and 15, Fig.4) configured to open and close the open front side of the main body, wherein the door includes: a door panel (15) including a panel body (15) and a fixer (23, Fig.4) provided at one surface of the panel body; and a door body (41, Fig.4) on which the door panel is separably mounted and filled by a heat insulating member (paragraph 0023 of translation), the door body including a cover fixer (42, 43, Fig.4) concavely formed to have the fixer (24) inserted thereinto and arranged to come in contact with the heat insulating member (at 42; paragraph 0023 of translation) when the door panel (15) is mounted on the door body (41).  
With respect to claim 2, EP ‘821 shows wherein the cover fixer includes: an accommodation space (17, Fig.4) into which the fixer is accommodated; and a fixer cap 
With respect to claim 5, alternatively cover fixer is just 43; wherein the door body (41) further comprises a cover (front surface) forming one surface that faces the door panel when the door panel is mounted on the door body, the cover fixer (43) is mounted on the cover, and the cover includes a mounting hole (42) formed to allow an accommodation space (17) of the cover fixer to be open toward the panel body (Fig.4).  
With respect to claim 6, wherein the cover fixer (43) is provided to be coupled to the cover by sliding in a self-load direction (Fig.4).  
3.	Claims 1, 13, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2016156556A (JP ‘556).
With respect to claim 1, JP ‘556 shows a refrigerator (Fig.2) comprising: a main body having a front side thereof open; and a door (Fig.5, 6a) configured to open and close the open front side of the main body, wherein the door includes: a door panel (61) including a panel body and a fixer (63) provided at one surface of the panel body; and a door body (60) on which the door panel is separably mounted and filled by a heat insulating member (62), the door body including a cover fixer (64f) concavely formed to have the fixer (63) inserted thereinto and arranged to come in contact with the heat insulating member (62) when the door panel is mounted on the door body (Fig.5). 
With respect to claims 13 and 14, wherein the fixer (63) includes a material (metal, paragraph 0053) different from a material forming the panel body (glass, paragraph 0044).   
.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016156556A (JP ‘556) in further view of EP0647821 A1 (EP ‘821).
With respect to claim 2, JP ‘556 doesn’t show a fixer cap. EP ‘821 shows wherein the cover fixer includes: an accommodation space (17, Fig.4) into which the fixer is accommodated; and a fixer cap (44 and 43) configured to block the accommodation space from communicating with an inside of the door body.  It would have been obvious to one having ordinary skill in the art to include an accommodation space with fixer cap separate from the door body, such as shown by EP ‘821, in order to provide an enhanced sealing connection at the door body and prevent any of the insulation material from escaping the door body and furthermore such a modification would provide a cover fixer that can be removed and changed when damaged.
With respect to claim 3, the combination (JP ‘556) shows wherein the fixer (63) includes a hook (63g) having a coupling guide portion (63h, Fig.5) that is obliquely formed in a direction in which the fixer is inserted into the accommodation space.  
4 is rejected under 35 U.S.C. 103 as being unpatentable over JP2016156556A (JP ‘556) in view of EP0647821 A1 (EP ‘821) in further view of US 2018/0156529 (Wantland).
With respect to claim 4, the combination doesn’t show the cover fixer includes a guide surface obliquely formed. Wantland shows a cover fixer (210, Fig.12, Fig.13) which includes a guide surface (232, Fig.12) obliquely formed to guide the hook (112, Fig.13, Fig.12) when the fixer is mounted on the cover fixer.  It would have been obvious to one having ordinary skill in the art to include a guide surface obliquely formed to guide the hook of modified JP ‘556, as taught by Wantland, in order to easily slide the hook/fixer inside the cover fixer for quicker assembly and alignment when fixed to the cover fixer.
7.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 A1 (EP ‘821) in further view of US 2017/0370631 (KIM).
	With respect to claim 7, EP ‘821 doesn’t show the cover includes a guide bead formed along a circumference of the mounting hole. KIM shows wherein the cover (211, Fig.17) includes a guide bead (241, Fig.17) formed along a circumference of the mounting hole (230) to guide mounting of the cover fixer (320, Fig.17, Fig.20). It would have been obvious to one having ordinary skill in the art to include a guide bead to the mounting hole of the cover fixer of EP ‘821, as taught by KIM, in order to align and easily, quickly and releasably fix the cover fixer to the mounting hole.  
	With respect to claim 8, EP ‘821 doesn’t explicitly show the cover fixer protrudes from a surface of the cover opposite to the surface facing the door panel. KIM shows wherein the cover fixer (320, Fig.17, Fig.20) is arranged to protrude from a surface of .
8.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 A1 (EP ‘821) in further view of US 2008/0143227 A1 (Kim).
With respect to claim 9, EP ‘821 doesn’t show the door body includes chassis. Kim shows wherein the door body (30 and 50, Fig.3) includes chassis (61a, 61b) arranged on opposite end portions of the cover to protrude forward than the cover, and the chassis form a space in which the door panel (60, Fig.6) is mounted together with the cover (40).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a chassis on opposite sides of the cover of EP ‘821, as taught by Kim, in order to further support, align, and fix opposite sides of the door panel.
With respect to claim 10, the combination shows (EP ‘821) wherein the cover fixer (43, Fig.4) is provided to support fixer (23) to space the door panel at a predetermined distance from the door body while the door panel is mounted on the door body (Fig.6, Kim).  
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 A1 (EP ‘821) in further view of US 2012/0169196 (Marchetti).
	With respect to claim 11, EP ‘821 doesn’t show fixing members including magnetic body. Marchetti shows wherein the door panel (3) includes fixing members .
10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 A1 (EP ‘821) in view of US 2012/0169196 (Marchetti) in further view of US Patent 5,358,326 (Cherry).
	With respect to claim 12, the combination doesn’t show a buffer member. Cherry shows the door panel (64) includes a buffer member (63, Fig.3) including a shock absorbing material or sound absorbing material. It would have been obvious to one having ordinary skill in the art to include a buffer member to the door panel of modified EP ‘821, such as shown by Cherry, in order to provide cushion between the door panel and the cover to prevent damage to the door panel and evenly space them when mounted together. 
	With respect to claim 12, the combination doesn’t show the buffer member is between the fixing members and the fixer is arranged between the buffer member and one of the fixing members. However, it would have been obvious to one having ordinary skill in the art to arrange the buffer member between the fixing members and the fixer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HIWOT E TEFERA/Examiner, Art Unit 3637